         Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 1 of 6
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 10/21/2020

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                               1:20-cr-379-MKV
                    -against-
                                                            SCHEDULING ORDER
 JOVAL PALMER,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The status conference in this case has been rescheduled for October 26, 2020, at 9:00 AM

and will be conducted remotely by videoconferencing on CourtCall. Members of the public and

the press can use the following dial-in information:

           •   Phone: 855-268-7844
           •   Access code: 32091812
           •   PIN: 9921299

       IT IS HEREBY ORDERED that the parties shall submit the attached Waiver of Right To

Be Present at Criminal Proceeding and Consent to Proceed by Video or Tele Conference no later

than October 23, 2020, at 5:00 PM.

       At the Arraignment on August 7, 2020, the Court excluded time under the Speedy Trial Act

from August 7, 2020, to October 20, 2020, the date originally scheduled for the status conference

[ECF No. 26, at 31]. Upon learning that Defendant could not be produced to appear on October

20, 2020, the Court rescheduled the status conference for October 26, 2020. The Government

submitted a letter dated October 16, 2020, requesting—with Defendant’s consent—that time under

the Speedy Trial Act be excluded until October 26, 2020, to permit Defendant’s participation [ECF

No. 32]. Accordingly, the Court hereby excludes all time under the Speedy Trial Act, nunc pro

tunc, from October 20, 2020, to October 26, 2020. The Court finds that the ends of justice served

                                                1
          Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 2 of 6




by excluding all time, nunc pro tunc, from October 20, 2020, to October 26, 2020, outweigh the

interest of the public and Defendant in a speedy trial.



SO ORDERED.

                                                      _________________________________
Date: October 21, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                 2
             Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 3 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 4 of 6




        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________                 ____________________________
                Print Name                                Signature of Defendant


____    Conference

        I have been charged in an Indictment with violations of federal law. I understand that I have a
        right to be present at all conferences concerning this Indictment that are held by a Judge in the
        Southern District of New York, unless the conference involves only a question of law. I understand
        that at these conferences the Judge may, among other things, 1) set a schedule for the case
        including the date at which the trial will be held, and 2) determine whether, under the Speedy
        Trial Act, certain periods of time should be properly excluded in setting the time by which the trial
        must occur. I have discussed these issues with my attorney and wish to give up my right to be
        present at the conference on October 26, 2020. By signing this document, I wish to advise the
        Court that I willingly give up my right to be present at the conference in my case on October 26,
        2020, as access to the courthouse has been restricted on account of the COVID-19 pandemic. I
        request that my attorney be permitted to represent my interests at the conference even though
        I will not be present.



Date:           _________________________                 ____________________________
                Print Name                                Signature of Defendant




I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________                _____________________________
                Print Name                                Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.

                                                     2
            Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 5 of 6




Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                               3
            Case 1:20-cr-00379-MKV Document 33 Filed 10/21/20 Page 6 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                VIDEOCONFERENCE
                             -v-
                                                                                   -CR-    ( )( )
                                   ,
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant ______________________________________ hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

___      Initial Appearance/Appointment of Counsel

___      Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

___      Preliminary Hearing on Felony Complaint

___      Bail/Revocation/Detention Hearing

___      Status and/or Scheduling Conference

___      Misdemeanor Plea/Trial/Sentence



_______________________________                                      _________________________________
Defendant’s Signature                                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_____________________________                                        _________________________________
Print Defendant’s Name                                               Print Defense Counsel’s Name


This proceeding was conducted by reliable videoconferencing technology.


___________________                                                  _________________________________
Date                                                                 U.S. District Judge/U.S. Magistrate Judge
